DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATZUTANI et al. (US 2016/0151836).
With respect to claim 1, MATSUTANI discloses a coil component (coil component 8) comprising: a body having a coil portion embedded therein (wound coil 7); and external electrodes connected to the coil portion (figure 4 discloses the coil component 8 and wound coil 7 comprise external electrodes), wherein the body includes a plurality of magnetic metal particles having a substantially spherical shape, and at least some of the plurality of magnetic metal particles have a plurality of indentations in surfaces thereof.  Figures 7 discloses a plurality of magnetic particles with indentations 5 in the surface
With respect to claim 3, MATSUTANI discloses the coil component of claim 1, wherein D50 of the plurality of magnetic metal particles is 20 to 40 um.  Paragraph 0081 discloses that the diameter size of magnetic metal particles 1 is 3 µm and 50 µm.
With respect to claim 4, MATSUTANI discloses the coil component of claim 1, wherein the indentation has a dendritic shape.  Figures 7-9 discloses that the recess 5 has dendritic shape.
With respect to claim 5, MATSUTANI discloses the coil component of claimi1, wherein the plurality of indentations have a shape corresponding to a crystal grain being removed from the surface of the magnetic particle.  Paragraph 0098 discloses that aluminum oxide is form on the magnetic particles and then remove to create the recess 5.
With respect to claims 6-7, MATSUTANI discloses the coil component of claim 1, wherein at least some of the plurality of indentations have different sizes, wherein indentations having the different sizes among the plurality of indentations have a similar shape.  Figures 7-9 discloses that the recess 5 have different sizes and the different sizes have a similar shape.
With respect to claim 8, MATSUTANI discloses the coil component of claim 1, wherein at least some of the plurality of indentations have different shapes.  Figures 7-9 discloses that the recess 5 have different sizes and shapes.
With respect to claims 9-10, MATSUTANI discloses the coil component of claim 1, wherein crystal grains are absent at the surface of the magnetic metal particle, wherein an oxide of a metal constituting the magnetic metal particle is absent at the surface of the magnetic metal particle.  MATSUTANI discloses that crystal grains/aluminum oxide is remove by heat to create the recess.
With respect to claim 11, MATSUTANI discloses the coil component of claim 1, wherein a coating layer is further disposed on the surface of the magnetic metal particle.  Figure 7 discloses coating layer 2 is disposed on the surface of magnetic metal particle 1.
With respect to claim 12, MATSUTANI discloses the coil component of claimi1, wherein the magnetic metal particle includes an Fe-based alloy.  Paragraph 0041 discloses that the magnetic metal particle includes an Fe-based alloy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATZUTANI et al. (US 2016/0151836).
With respect to claim 2, MATSUTANI discloses the coil component of claim 1; except for, wherein a length of the indentation measured from the surface of the magnetic metal particle is 30 nm to 1 um.
MATSUTANI discloses in paragraph 0098 that by adjusting the temperature, the time, and the atmosphere of the heat treatment the size of the recess/indentations 5 is also adjusted.
It would have been obvious to a person having ordinary skill in the art to have adjusted the heat/temperature to form a recess/indentation that are 30 nm to 1 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 13, MATSUTANI discloses the coil component of claim 12; except for, wherein a content of Fe in the Fe-based alloy is 75 mol% or more.
MATSUTANI discloses that the magnetic metal particle is compose of Fe and other element.  Thus, it would have been obvious to a person having ordinary skill in the art to have modify the content of Fe in the Fe-based particle, for the purpose of obtaining high magnetic characteristics, for example (paragraph 0028). 
With respect to claim 14, MATSUTANI discloses the coil component of claim12, except for, wherein the Fe-based alloy is represented by a composition formula of (Fe (1-a)M1a) 100-b-c-a-e-f-gM2bBcPdCueM3g, where M1 is at least one element of Co and Ni, M2 is at least one element selected from the group consisting of Nb, Mo, Zr, Ta, W, Hf, Ti, V, Cr, and Mn, M3 is at least one element selected from the group consisting of C, Si, Al, Ga, and Ge, and a, b, c, d, e, and g have content conditions: 0 ≤ a ≤ 0.5, 0 < b ≤ 3, 7 ≤ c ≤ 11, 0 < d ≤ 2, 0.6 ≤ e ≤ 1.5, 7 ≤ g ≤ 15, respectively, on the basis of mol%.
MATSUTANI discloses that the magnetic metal particle is compose of Fe and other elements Al, Cr, Ti, Mg, Ni, Si, Ca (paragraphs 0043-0049).   Thus, it would have been obvious to a person having ordinary skill in the art to have modify the content of the Fe-based particle, and the content conditions for the purpose of obtaining high magnetic characteristics and high mechanical strength, for example (paragraphs 0027-0028). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  OHTA et al. (US 2020/0373045) discloses nanocrystalline alloys comprising Fe-based nanocrystalline.  PARK et al. (US 2016/0218691) discloses coil patterns and magnetic particles of different sizes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836